DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a a 371 of PCT/CN2020/071119 01/09/2020. 
                                                          Oath/Declaration
3.   The oath/declaration filed on 06/05/2020 is acceptable.
                                                                 Priority
4.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                                           Specification
5.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
                                            Claim Rejections-35 USC § 112
      The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
6.    Claim 19 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

      Claim 19, lines 2-3, a term of “the gate insulating layer” is not clearly defined the subject matter of the claimed invention because “the first gate insulating layer”, “the second gate insulating layer” and “the initial gate insulating layer” defined in base claim 18. Correction is required.
                                                      Allowable Subject Matter
7.    The following is a statement of reason for the indication of allowable subject matter:
         Claims 1-20 would be allowed.
         Claims 1-20 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest the claimed invention of a display device comprising wherein each of the irregularly-shaped display pixels comprises an irregularly-shaped gate disposed below a driving thin-film transistor, and the irregularly-shaped gate changes a light-emitting brightness of the irregularly-shaped display pixel according to an adjustment voltage signal to balance light-emission uniformity of the irregularly-shaped display area and the pixel display area, in combinations with the other structures as cited in the independent claims 1, 9 and 18.
        Claims 2-8, 10-17 and 19-20 are directly or indirectly depend on the independent claims 1, 9 and 18.
       Note: Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.

                                                              Cited Prior Arts
8.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. SONG et al. (U.S. Publication No. 2019/0103455 A1),  ZHENG et al. (U.S. Publication No. 2018/0151612 A1),  Choi et al. (U.S. Publication No. 2015/0280169 A1) and FAN et al. (U.S. Publication No. 2020/0034100 A1).
                                                               Conclusion
9.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PHUC T DANG/Primary Examiner, Art Unit 2892